Citation Nr: 9917634	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entailment to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected otitis media with history of right 
mastoidectomy currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied increased disability 
ratings for bilateral hearing loss and otitis media with 
history of right mastoidectomy.

Further development is needed prior to the disposition of 
this claim.  In the most recent VA examination conducted in 
May 1997, the examiner did not report the findings necessary 
to rate the veteran under the appropriate rating criteria.  
Under 38 C.F.R. § 4.85 (1998) VA examinations for rating 
purposes are required to use the results of a controlled 
speech discrimination test combined with the results of a 
puretone audiometry test.  However, the May 1997 audiometry 
examination did not include the pure tone threshold findings 
and the reported finding of 180 percent discrimination is 
inconsistent with the rating criteria.  The Board cannot 
assume that this was meant to be 100 percent.  Therefore, it 
is difficult to apply the tables contained in 38 C.F.R. 
§ 4.87 which are necessary to appropriately rate the 
veteran's hearing loss.  

The Board also notes that various amendments became effective 
as to sections of the VA Schedule for Rating Disabilities 
pertaining to Diseases of the Ear and other Sense Organs 
(June 10, 1999).  Evaluation of the veteran's disabilities 
under the new regulations for the period after the effective 
date of the regulations must also be accomplished.

Accordingly, this case is REMANDED to the RO for the 
following:
		
1.  The RO should schedule the veteran for VA 
audiological evaluation to determine the 
current level of hearing disability by the 
use of controlled speech discrimination and 
puretone audiometry testing in accordance 
with 38 C.F.R. § 4.85 (1998).  The examiner 
should be provided with a copy of this remand 
and the veteran's claims folder.  

2.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including regualtions which became 
effective June 10, 1999, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.

Thereafter, if the decision with respect to the claim 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, however, 
free to submit additional evidence or argument to he RO on 
remand.  Quarles v. Derwinski, 3 Vet App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 398 (1995).  The purpose of this 
REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









